Title: William F. Gray to Thomas Jefferson, 22 October 1818
From: Gray, William F.
To: Jefferson, Thomas


          
            Sir,
            Fredericksburg Octo. 22. 1818
          
          I have the pleasure of acknowledging the rect of your kind letter under date the 7th  Curt.—Accept my thanks for your friendly notice of my letter of the 3rd Aug.—Since I was at Charlottesville, I have been strongly advised to the measure of establishing a Bookstore there; my own inclination favoured it; and, other motives being now strengthened by your approbation and friendly promise of support, I am determined upon taking the step so soon as I can make certain arrangements here, and get a competent young man, in whom I can trust, to take charge of the store at Charlottesville.
          I shall send you by tomorrow’s Stage all the numbers of the Edinburgh Review from 29 to 58 inclusive. No. 59 will follow in a few days. I had none of these numbers done up in boards, but thinking you only mentioned boards in order that I might not send them bound in leather, I have ventured to send them in the state in which they are usually delivered to subscribers. If, however, you are particularly desirous of having them bound in boards, let them be sent back at your convenience and it shall be done. In the bundle are a few Books which were bought here a few days ago, and directed to be sent to Mrs T. M. Randolph, to the care of Mr Leach of Charlottesville; but knowing her to be  a member of your family I have taken the liberty of sending them directly to Monticello.—I should be glad of the privilege of sending the new publications to Monticello.
          I will with much pleasure furnish you with the Analectic Magazine and Silliman’s Scientific Journal, if you will tell me what numbers you want.—My arrangements with the publisher of the Analectic Magazine will make it most convenient for me to furnish you with that work from the begining of a year.
          That you may be speedily restored to health and enjoy length of days, is the respectful wish of
          
            Your Obt. Svt.
            W. F. Gray
          
        